Order entered April 14, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00446-CV

  ORYON TECHNOLOGIES, INC. AND ORYON TECHNOLOGIES, LLC, Appellant

                                             V.

                            M. RICHARD MARCUS, Appellee

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-14-01252

                                         ORDER
       The Court VACATES its order dated April 11, 2014 on the emergency motion of Oryon

Technologies, Inc. and Oryon Technologies, LLC (“Oryon”) for a stay of the trial court’s April

10, 2014 “Order on Motion for Temporary and Permanent Sealing of Court Records. This is

now the order of the Court. The Court GRANTS Oryon’s motion and ORDERS the trial court’s

April 10, 2014 “Order on Motion for Temporary and Permanent Sealing of Court Records”

STAYED pending this Court’s resolution of Oryon’s appeal in the ordinary course.

                                                    /s/   DAVID EVANS
                                                          JUSTICE